Citation Nr: 0637404	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of entitlement 
to service connection for PTSD.  A videoconference hearing 
before the undersigned Veterans Law Judge was held in August 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The  Board notes that the veteran's claim of entitlement to 
service connection for PTSD was initially denied because the 
veteran was not found to have a diagnosis of PTSD.  However, 
subsequent VA medical records indicate that the veteran does 
have a diagnosis of PTSD.  The veteran's claim was then 
denied because the information that the veteran provided as 
to stressful circumstances that he experienced in service 
which he believes led to his PTSD was unable to verified by 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

At the videoconference hearing before the undersigned 
Veterans Law Judge, the veteran provided more specific 
information regarding the dates and circumstances of his 
reported stressors.  Furthermore, the Board finds that there 
are other sources of information, particularly deck logs 
pertaining to the veteran's ship, which may be helpful to the 
verification of the veteran's claimed stressors, but which 
have not yet been associated with the veteran's claims file.  
Therefore, the Board finds, in order to give all 
consideration to the veteran, that further attempts should be 
made to obtain relevant information that might confirm the 
existence of the veteran's reported stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make an attempt to 
obtain relevant deck logs pertinent to 
the USS MARIAS from the Naval Historical 
Center, Ships Deck Logs Section, 
Washington Navy Yard, Building 57, 805 
Kidder Breese SE, Washington DC 20374-
5060.  This should include any reference 
to the veteran burning his hands in June-
August 1972 when the ship was tied to a 
carrier and in February-April 1973 when 
the ship was chased by enemy gunboats.  

2.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.

3.  If, and only if, a stressor is 
corroborated, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated psychological 
testing should be conducted.  The RO is 
to inform the examiner that only a 
stressor which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


